United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7119                                                September Term, 2020
                                                                      1:20-cv-03111-UNA
                                                      Filed On: March 3, 2021
Helga G. Suarez Clark,

              Appellant

       v.

Peru Republic, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Tatel and Millett, Circuit Judges, and Sentelle, Senior Circuit Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and appendix filed by appellant. See Fed.
R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the
motion to appoint counsel, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

        FURTHER ORDERED AND ADJUDGED that the district court’s November 30,
2020 order dismissing the case without prejudice pursuant to Federal Rule of Civil
Procedure 8(a) be affirmed. The district court correctly concluded that the complaint
failed to set out “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-7119                                                September Term, 2020

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2